Exhibit 10.45




CVS Pharmacy, Inc.
Restrictive Covenant Agreement


I, Jonathan C. Roberts, enter into this Restrictive Covenant Agreement
(“Agreement”) with CVS Pharmacy, Inc. (“CVS”), which is effective as of the date
I sign the Agreement (the “Effective Date”). In consideration of the mutual
promises in this Agreement, the parties agree as follows:


1.Consideration for Agreement. I am entering into this Agreement in
consideration of: (a) the Corporation’s award of restricted stock units as set
forth in the “Restricted Stock Unit Agreement - Annual Grant dated April 1,
2016” (the “2016 RSU Agreement”) to which this Agreement is attached, contingent
on my execution of this Agreement and compliance with its terms; and (b) in
connection with my duties and responsibilities at CVS Health Corporation or one
of its subsidiaries or affiliates (collectively, the “Corporation”), the
Corporation will provide me with Confidential Information and/or access to the
Corporation’s customers and clients and the opportunity to develop and maintain
relationships and goodwill with them.
2.Non-Competition. During my employment by the Corporation and during the
Non-Competition Period following the termination of my employment for any
reason, I will not, directly or indirectly, engage in Competition or provide
Consulting or Audit Services within the Restricted Area.
a.    Competition. Engaging in “Competition” means providing services to a
Competitor of the Corporation (whether as an employee, independent contractor,
consultant, principal, agent, partner, officer, director, investor, or
shareholder, except as a shareholder of less than one percent of a publicly
traded company) that: (i) are the same or similar in function or purpose to the
services I provided to the Corporation during the last two years of my
employment by the Corporation, or (ii) will likely result in the disclosure of
Confidential Information to a Competitor or the use of Confidential Information
on behalf of a Competitor. If a representative of the Corporation, during my
employment or the Non-Competition Period, requests that I identify the company
or business to which I will be or am providing services, or with which I will be
or am employed, and requests that I provide information about the services that
I am or will be providing to such entity, I shall provide the Corporation with a
written statement detailing the identity of the entity and the nature of the
services that I am or will be providing to such entity with sufficient detail to
allow the Corporation to independently assess whether I am or will be in
violation of this Agreement. Such statement shall be delivered to the
Corporation’s Chief Human Resources Officer or her authorized delegate via
personal delivery or overnight delivery within five calendar days of my receipt
of such request.
 
b.    Com petitor. A “Competitor” for purposes of this Agreement shall mean any
person, corporation or other entity that competes with one or more of the
business offerings of the Corporation. As of the Effective Date, the
Corporation’s business offerings include: (i) pharmacy benefits management
(“PBM”), including: (a) the administration of pharmacy benefits for businesses,
government agencies and health plans; (b) mail order pharmacy; (c) specialty
pharmacy, including but not limited to infusion and related services; (d)
Medicare Part D services; (ii) retail, which includes the sale of prescription
drugs, over-the-counter medications, beauty products and cosmetics, photo
finishing, seasonal merchandise, greeting cards, convenience foods and other
product lines that are sold by the Corporation’s retail division; (iii) retail
health care (“MinuteClinic”); and (iv) the provision of pharmaceutical products
and ancillary services, including specialty pharmaceutical products and support
services, and the provision of related pharmacy consulting, data management
services and medical supplies to long-term care facilities, other healthcare
service providers and recipients of services from such facilities (“Long-Term
Care”). A person or entity shall not be considered a retail Competitor if such
entity derives annual gross revenues from its business in an amount that is less
than 5% of the Corporation’s gross revenues from its retail business during its
most recently completed fiscal year. The Parties acknowledge that both the
Corporation’s products and services and the entities that compete with the
Corporation’s products and services evolve and that an entity will be considered
a Competitor if it provides products or services competitive with the products
and services provided by the Corporation within the last two years of my
employment.


Given my role in the Corporation, I agree to this enterprise-wide definition of
non-competition that will prevent me from providing services to the
Corporation’s PBM, retail and MinuteClinic Competitors during the relevant time
period.


c.    Consulting or Audit Services. “Consulting or Audit Services” shall mean
any activity that involves providing audit review or other consulting or
advisory services with respect to any relationship or prospective relationship
between the Corporation and any third party, including but not limited to PBM
and Long Term Care clients, suppliers or vendors and that is likely to result in
the use or disclosure of Confidential Information.


d.    Non-Competition Period. The “Non-Competition Period” shall be the period
of three (3) years following the termination of my employment with the
Corporation for any reason.


e.    Restricted Area. “Restricted Area” refers to those states within the
United States in which the Corporation conducts its business, as well as the
District of Columbia and Puerto Rico. To the extent I worked on international
projects in Brazil and/or Ireland or other countries where the Corporation may
conduct business, the Restricted Area includes those countries and prospective
countries.


f.    Acknowledgment. I acknowledge and agree that the geographic scope and
duration of the restrictions set forth in this Section 2 are reasonable and
necessary to protect the legitimate business interests of the Corporation,
including the Corporation’s Confidential Information and good will, in light of
the very senior position I hold with the Corporation and the highly sensitive
information with which I have been and will be entrusted. I further acknowledge
that I have received adequate consideration for any loss of opportunity
associated with the provisions herein, which is described in the 2016 RSU
Agreement and to which I would not otherwise be entitled but for my execution of
this Agreement.


3.Non-Solicitation. During the Non-Solicitation Period, which shall be three (3)
years following the termination of my employment with the Corporation for any
reason, I will not, unless a duly authorized officer of the Corporation gives me
written authorization to do so:
a.interfere with the Corporation’s relationship with its Business Partners by
soliciting or communicating (regardless of who initiates the communication) with
a Business Partner to: (i) induce or encourage the Business Partner to stop
doing business or reduce its business with the Corporation, or (ii) buy a
product or service that competes with a product or service offered by the
Corporation’s business. “Business Partner” means: a customer (person or entity),
prospective customer (person or entity), supplier, manufacturer, broker,
hospital, hospital system, and/or pharmaceutical company with whom the
Corporation has a business relationship and with which I had business-related
contact or dealings, or about which I received Confidential Information, in the
two years prior to the termination of my employment with the Corporation. A
Business Partner does not include a customer, supplier, manufacturer, broker,
hospital, hospital system, pharmaceutical company that has fully and finally
ceased doing any business with the Corporation independent of any conduct or
communications by me or breach of this Agreement. Nothing in this Paragraph 3(a)
shall prevent me from working as a staff pharmacist or in another retail
position wherein I would be providing or selling prescriptions or other products
directly to consumers.


b.work on a Corporation account on behalf of a Business Partner or serve as the
representative of a Business Partner for the Corporation.


c.interfere with the Corporation’s relationship with any employee or contractor
of the Corporation by: (i) soliciting or communicating with the employee or
contractor to induce or encourage him or her to leave the Corporation’s employ
or engagement (regardless of who first initiates the communication); (ii)
helping another person or entity evaluate such employee or contractor as an
employment or contractor candidate; or (iii) otherwise helping any person or
entity hire an employee or contractor away from the Corporation.
d.    Acknowledgment. I acknowledge and agree that the geographic scope and
duration of the restrictions set forth in this Section 3 are reasonable and
necessary to protect the legitimate business interests of the Corporation,
including the Corporation’s Confidential Information and good will, in light of
the very senior position I hold with the Corporation and the highly sensitive
information with which I have been and will be entrusted. I further acknowledge
that I have received adequate consideration for any loss of opportunity
associated with the provisions herein, which is described in the 2016 RSU
Agreement and to which I would not otherwise be entitled but for my execution of
this Agreement.


4.Non-Disclosure of Confidential Information.
a.    Subject to Section 7 below, I will not at any time, whether during or
after the termination of my employment, disclose to any person or entity any of
the Corporation’s Confidential Information, except as may be appropriately
required in the ordinary course of performing my duties as an employee of the
Corporation. The Corporation’s Confidential Information includes but is not
limited to the following non-public information: trade secrets; computer code
generated or developed by the Corporation; software or programs and related
documentation; strategic compilations and analysis; strategic processes;
business or financial methods, practices and plans; non-public costs and prices;
operating margins; marketing, merchandising and selling techniques and
information; customer lists; details of customer agreements; pricing
arrangements with drug manufacturers, including but not limited to any discounts
and/or rebates; pharmacy reimbursement rates; expansion strategies; real estate
strategies; operating strategies; sources of supply; patient records; and
confidential information of third parties which is given to the Corporation
pursuant to an obligation or agreement to keep such information confidential
(collectively, “Confidential Information”). I shall not use or attempt to use
any Confidential Information on behalf of any person or entity other than the
Corporation, or in any manner which may injure or cause loss or may be
calculated to injure or cause loss, whether directly or indirectly, to the
Corporation. For employees residing in Connecticut, these restrictions on use or
disclosure of Confidential Information will only apply for three (3) years after
the end of my employment where information that does not qualify as a trade
secret is concerned; however, the restrictions will continue apply to trade
secret information for as long as the information at issue remains qualified as
a trade secret.
b.    During my employment, I shall not make, use, or permit to be used, any
materials of any nature relating to any matter within the scope of the business
of the Corporation or concerning any of its dealings or affairs other than for
the benefit of the Corporation. I shall not, after the termination of my
employment, use or permit to be used any such materials and shall return same in
accordance with Section 5 below.
5.Ownership and Return of the Corporation’s Property. On or before my final date
of employment with the Corporation, I shall return to the Corporation all
property of the Corporation in my possession, custody or control, including but
not limited to the originals and copies of any information provided to or
acquired by me in connection with the performance of my duties for the
Corporation, such as files, correspondence, communications, memoranda, e-mails,
slides, records, and all other documents, no matter how produced or reproduced,
all computer equipment, communication devices (including but not limited to any
mobile phone, BlackBerry or other portable digital assistant or device),
computer programs and/or files, and all office keys and access cards. I agree
that all the items described in this Section are the sole property of the
Corporation.
6.Rights to Inventions, Works.
a.    Assignment of Inventions. All inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks or
trade secrets, whether patentable or otherwise protectable under similar law,
made, conceived or developed by me, whether alone or jointly with others, from
the date of my initial employment by the Corporation and continuing until the
end of any period during which I am employed by the Corporation, relating or
pertaining in any way to my employment with or the business of the Corporation
(collectively referred to as “Inventions”) shall be promptly disclosed in
writing to the Corporation. I hereby assign to the Corporation, or its designee,
all of my rights, title and interest to such Inventions. All original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Corporation and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and as such are the sole property of the
Corporation. The decision whether to commercialize or market any Invention
developed by me solely or jointly with others is within the Corporation’s sole
discretion and for the Corporation’s sole benefit and no royalty will be due to
me as a result of the Corporation’s efforts to commercialize or market any such
Invention.
b.     Inventions Retained and Licensed. I have attached hereto as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Corporation (“Prior Inventions”), which belong to me and are not
assigned to the Corporation hereunder. If no such list is attached, I represent
that there are no such Prior Inventions. I will not incorporate, or permit to be
incorporated, any Prior Invention owned by me or in which I have an interest
into a Corporation product, process or machine without the Corporation’s prior
written consent. Notwithstanding the foregoing sentence, if, in the course of my
employment with the Corporation, I incorporate into a Corporation product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Corporation is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.


c.    Patent and Copyright Registrations. I will assist the Corporation, or its
designee, at the Corporation’s expense, in every proper way to secure the
Corporation’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto, including, but
not limited to, the disclosure to the Corporation of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the
Corporation shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Corporation, its successors, assigns,
and nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. My obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after my employment ends for any reason and/or after the termination of
this Agreement. If the Corporation is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Corporation as above, then I hereby irrevocably designate and appoint the
Corporation and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.


d.    Exception to Assignments. I understand that if I am an employee in
Illinois, Kansas, North Carolina, Utah or Minnesota, I should refer to Exhibit B
(incorporated herein for all purposes) for important limitations on the scope of
the provisions of this Agreement concerning assignment of Inventions. I will
advise the Corporation promptly in writing of any inventions that I believe meet
the criteria in Exhibit B and that are not otherwise disclosed on Exhibit A.


7.Cooperation.
a.    In the event that I receive a subpoena, deposition notice, interview
request, or other process or order to testify or produce Confidential
Information or any other information or property of the Corporation, I shall
promptly: (a) notify the Corporation of the item, document, or information
sought by such subpoena, deposition notice, interview request, or other process
or order; (b) furnish the Corporation with a copy of said subpoena, deposition
notice, interview request, or other process or order; and (c) provide reasonable
cooperation with respect to any procedure that the Corporation may initiate to
protect Confidential Information or other interests. If the Corporation objects
to the subpoena, deposition notice, interview request, process, or order, I
shall cooperate to ensure that there shall be no disclosure until the court or
other applicable entity has ruled upon the objection, and then only in
accordance with the ruling so made. If no such objection is made despite a
reasonable opportunity to do so, I shall be entitled to comply with the
subpoena, deposition, notice, interview request, or other process or order
provided that I have fulfilled the above obligations.
b.    I will cooperate fully with the Corporation, its affiliates, and their
legal counsel in connection with any action, proceeding, or dispute arising out
of matters with which I was directly or indirectly involved while serving as an
employee of the Corporation, its predecessors, subsidiaries or affiliates. This
cooperation shall include, but shall not be limited to, meeting with, and
providing information to, the Corporation and its legal counsel, maintaining the
confidentiality of any past or future privileged communications with the
Corporation’s legal counsel (outside and in-house), and making myself available
to testify truthfully by affidavit, in depositions, or in any other forum on
behalf of the Corporation. The Corporation agrees to reimburse me for any
reasonable and necessary out-of-pocket costs associated with my cooperation.
8.Limitation on Restrictions. Nothing in this Agreement is intended to or shall
interfere with my right to file charges or participate in a proceeding with any
appropriate federal, state or local government agency, including the Equal
Employment Opportunity Commission or the National Labor Relations Board, or to
prohibit me from communicating or cooperating with any such agency in its
investigation.
9.Eligibility for Severance Pay. If my employment with the Corporation
terminates under circumstances in which I am eligible for severance under the
Corporation’s Severance Plan for Non-Store Employees (the “Severance Plan”), the
Corporation will offer me severance in accordance with the Severance Plan and
the length of the Non-Competition Period will match the length of the severance
period. I acknowledge that the Severance Plan sets forth pre-requisites I must
meet in order to receive severance, including but not limited to execution of
the Corporation’s standard separation agreement and release of claims. In the
event that the Corporation fails to comply with its obligations to offer me
severance according to the Severance Plan, then Section 2 of this Agreement
shall be of no further effect. I agree that if I decline the Corporation’s offer
of severance, I shall continue to be subject to the restrictions in Section 2.
10.Injunctive Relief. Any breach of this Agreement by me will cause irreparable
damage to the Corporation and, in the event of such breach, the Corporation
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder, and without providing a bond to the
extent permitted by the applicable rules of civil procedure.
11.No Right of Continued Employment. This Agreement does not create an
obligation on the Corporation or any other person or entity to continue my
employment.
12.No Conflicting Agreements. I represent that the performance of my job duties
with the Corporation and my compliance with all of the terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Corporation.
13.Entire Agreement/No Reliance/No Modifications. This Agreement and any
compensation, benefit or equity plan or agreement referred to herein including
the CVS Health Corporation Change in Control Agreement (“CIC Agreement”), to the
extent those other agreements apply to me, set forth the entire agreement
between the parties hereto and fully supersede any and all prior and/or
supplemental understandings, whether written or oral, between the parties
concerning the subject matter of this Agreement. Notwithstanding the foregoing,
if I am a party to the CIC Agreement, then I understand that in the event of a
Change in Control, as that term is defined in the CIC, Paragraph 2 of this
Agreement shall be null and void. I agree and acknowledge that I have not relied
on any representations, promises or agreements of any kind in connection with my
decision to accept the terms of this Agreement, except for the representations,
promises and agreements herein. Any modification to this Agreement must be made
in writing and signed by me and the Corporation’s Chief Human Resources Officer
or her authorized representative.
14.No Waiver. Any waiver by the Corporation of a breach of any provision of this
Agreement, or of any other similar agreement with any other current or former
employee of the Corporation, shall not operate or be construed as a waiver of
any subsequent breach of such provision or any other provision hereof.
15.Severability. The parties hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions of this Agreement are for any
reason held to be excessively broad as to scope, activity, duration, subject or
otherwise so as to be unenforceable at law, the parties consent to such
provision or provisions being modified or limited by the appropriate judicial
body (where allowed by applicable law), so as to be enforceable to the maximum
extent compatible with the applicable law.
16.Survival of Employee’s Obligations. My obligations under this Agreement shall
survive the termination of my employment regardless of the manner of such
termination and shall be binding upon my heirs, personal representatives,
executors, administrators and legal representatives.
17.Corporation’s Right to Assign Agreement. The Corporation has the right to
assign this Agreement to its successors and assigns without the need for further
agreement or consent by me, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns.
18.Non-Assignment. I shall not assign my rights and obligations under this
Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the Corporation, and any such assignment
contrary to the terms hereof shall be null and void and of no force or effect.
19.Governing Law; Headings. This Agreement shall be governed by and construed in
accordance with the laws of the state of Rhode Island. The headings of the
sections contained in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any provision of this
Agreement.
20.Tolling. In the event I violate one of the time-limited restrictions in this
Agreement, I agree that the time period for such violated restriction shall be
extended by one day for each day I have violated the restriction, up to a
maximum extension equal to the length of the original period of the restricted
covenant.
IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date set forth below.




/s/ Jonathan C. Roberts                     /s/ Lisa G. Bisaccia        
Lisa Bisaccia
Chief Human Resources Officer
xxxxxxxxx                            CVS Pharmacy, Inc.
Employee ID


Date: May 20, 2016        
EXHIBIT A


List of Prior Inventions – See Section 6












EXHIBIT B


Notice Regarding Invention Assignment


1.
For an employee residing in Illinois, Kansas, or North Carolina, you are hereby
advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used and which was developed entirely on your
own time, unless (a) the invention relates (i) to the business of the
Corporation or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
you for the Corporation. Illinois 765ILCS1060/1-3, “Employees Patent Act”;
Kansas Statutes Section 44-130; North Carolina General Statutes Article 10A,
Chapter 66, Commerce and Business, Section 66-57.1.


2.
For an employee residing in Utah, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention which was created entirely on your own time, and which is not
(a) conceived, developed, reduced to practice, or created by you (i) within the
scope of your employment with the Corporation, (ii) on the Corporation’s time,
or (iii) with the aid, assistance, or use of any of the Corporation’s property,
equipment, facilities, supplies, resources, or patents, trade secrets, know-how,
technology, confidential information, ideas, copy rights, trademarks and service
marks and any and all rights, applications and registrations relating to them,
(b) the results of any work, services, or duties performed by you for the
Corporation, (c) related to the industry or trade of the Corporation, or (d)
related to the current or demonstrably anticipated business, research, or
development of the Corporation. Utah Code Sections 34-39-1 through 34-39-3,
“Employee Inventions Act.”


3.
For an employee residing in Minnesota, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used, and which was developed entirely on
your own time, and (a) which does not relate (i) directly to the business of the
Corporation, or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) which does not result from any work performed by
you for the Corporation. Minnesota Statutes 13A Section 181.78.


